Petition for Rehearing.
HUXMAN, Circuit Judge.
The Boardman Company, a corporation, has filed a petition for rehearing. It is now-urged for the first time that the court below erred in rendering judgment for double the amount of Warrant No. 3502, which is for the sum of $794.09; that the warrant shows upon its face that it was for supplies and not for rental or purchase of a tractor. Warrant No. 3502, in the amount of $794.09, was issued in payment of Claims B46735 and B49718. Claim B46735 is set out in defendant’s Exhibit 28, which shows that it was for the purchase of one Model WK Allis Chalmers Tractor No. 4225, in the amount of $793.41. The court rendered judgment for double this sum and not for double the amount of Warrant 3502.
Our attention is also directed to the discussion in the opinion of the rental contract of January 25, 1937, in which we said that the contract provided for a rental period commencing May 31, 1937, and ending June 30, 1937, for which a rental of $2,000 was to be paid, whereas defendant’s Exhibit 6 shows that the rental period was nearer five months. It is true that the opinion discusses the contract as set out in Exhibit 5 of defendant’s cross petition. This contract was not introduced in evidence. The contract as set out in defendant’s Exhibit 6 was the one.that was introduced. However, the only difference resulting from the consideration of the two contracts is one of degree, because each provides for an exorbitant and unwarranted rental.
The petition for rehearing is denied.